                      Case 4:20-mc-80193-DMR Document 4 Filed 12/16/20 Page 1 of 4




 1
   HOGAN LOVELLS US LLP                                  THE NORTON LAW FIRM PC
 2                                                       Fred Norton (SBN 224725)
   Alyssa Saviss (California Bar No. 318387)
                                                         299 Third Street, Suite 106
 3 1999 Avenue of the Stars, Suite 1400                  Oakland, California 94607
   Los Angeles, California 90067                         Tel: (510) 906-4900
 4 Telephone: (310) 785-4600                             Fax: (510) 906-4910
   Facsimile: (310) 785-4601                             fnorton@nortonlaw.com
 5 alyssa.saviss@hoganlovells.com                        bhann@nortonlaw.com
                                                         mturetzky@nortonlaw.com
 6
     HOGAN LOVELLS US LLP                                Attorneys for Third Party
 7   Marty Steinberg (Florida Bar No. 187293)            CABAN SYSTEMS, INC.
     Rafael R. Ribeiro (Florida Bar No. 896241)
 8   Richard C. Lorenzo (Florida Bar No. 71412)
     600 Brickell Avenue, Suite 2700
 9   Miami, Florida 33131
10   Tel: (305) 459-6500
     Fax: (305) 459-6550
11   marty.steinberg@hoganlovells.com
     rafael.ribeiro@hoganlovells.com
12   richard.lorenzo@hoganlovells.com
13 Counsel for Applicants

14 MULTIFLORA INTERNATIONAL LTD.,
   AGRÍCOLA INDUSTRIAL ENTRE RIOS, S.A.,
15 and AGRÍCOLA ESPERANZA JACOBI S.A.

16

17                                        UNITED STATES DISTRICT COURT
18                           NORTHERN DISTRICT OF CALIFORNIA. SAN FRANCISCO DIVISION
19

20     In Re: Application of MULTIFLORA                CASE NO. 4:20-MC-80193-DMR
       INTERNATIONAL LTD., AGRÍCOLA
21     INDUSTRIAL ENTRE RIOS, S.A., and
       AGRÍCOLA ESPERANZA JACOBI,                      JOINT STIPULATION
22
       S.A.,
23

24                Applicants,

25
       Pursuant to 28 U.S.C. § 1782 for Judicial
26     Assistance in Obtaining Evidence for
       Use in Foreign Proceedings
27

28
     4:20-MC-80193-DMR                                         JOINT STIPULATION RE EX PARTE APPLICATION
     \\MI - 767144/000001 - 711341 v2
                      Case 4:20-mc-80193-DMR Document 4 Filed 12/16/20 Page 2 of 4




 1 Applicants Multiflora International Ltd. (“Multiflora”), Agrícola Industrial Entre Ríos, S.A. (“Entre Ríos”),

 2 and Agrícola Esperanza Jacobi, S.A. (“Esperanza Jacobi”), along with Third Party Caban Systems Inc.

 3 (“Caban”), jointly submit this Stipulation and Proposed Order.

 4                WHEREAS, on November 3, 2020 Applicants filed in this Court an ex parte application pursuant
 5 to 28 U.S.C. § 1782 seeking an order to take discovery in aid of foreign proceedings (the “Application”),

 6 Dkt. No. 1;

 7                WHEREAS, the Application seeks discovery from third party Caban;
 8                WHEREAS, Caban is not a party, nor does it have any interest, in the foreign proceedings
 9 described in the Application;

10                WHEREAS, the Applicants have also filed a separate application pursuant to 28 U.S.C. § 1782,
11 in the United States District Court for the Southern District of Florida, seeking discovery from persons

12 located in that judicial district, No. 1:20-mc-24198-JEM (the “Florida Application”);

13                WHEREAS, Caban is not a party to the proceedings related to the Florida Application;
14                WHEREAS, the Applicants separately agreed that Christian Rasch may respond to the Florida
15 Application on or before November 30, 2020, which Rasch has done;

16                WHEREAS, Caban and the Applicants believe that it would promote efficiency and conserve the
17 resources of the Court and the parties if the Applicants and Caban were to meet and confer on the

18 discovery Applicants seek in the Application, prior to the Court taking any Action on the Application;

19                WHEREAS, Caban desires to preserve any and all objections that it has to Application and to the
20 discovery sought in it, until such time as the Applicants and Caban reach an agreement or the Court

21 rules on those objections; and

22                WHEREAS, the Applicants and Caban hereby STIPULATE and AGREE as follows:
23         1. The Applicants and Caban request that the Court take no action on the Application until such

24                time as Caban has submitted its objections to the Application and the Court has ruled on them, or

25                the Applicants and Caban have notified the Court that they have reached agreement on the scope

26                of the requested discovery.

27

28
     4:20-MC-80193-DMR                                                 JOINT STIPULATION RE EX PARTE APPLICATION
     \\MI - 767144/000001 - 711341 v2
                      Case 4:20-mc-80193-DMR Document 4 Filed 12/16/20 Page 3 of 4




 1         2. To the extent that the Applicants and Caban are unable to reach an agreement resolving the

 2                Application, Caban shall submit all such objections or challenges to the request for judicial

 3                assistance in the form of a motion to intervene and to quash and shall do so no later than January

 4                5, 2021, absent further stipulation or Order of the Court.

 5         3. All of Caban’s objections to the Application and any other grounds to challenge the grant of

 6                judicial assistance or the scope of the specific discovery sought are preserved until such time as

 7                the Applicants and Caban reach a formal agreement or stipulation resolving those objections and

 8                challenges, or the Court has issued a final Order sustaining or overruling them.

 9         4. To the extent that the United States District Court for the Southern District of Florida issues any

10                decision, opinion, or Order concerning the Florida Application, such decision, opinion, or Order

11                shall have no effect on Caban’s right to object to the Application in this Court.

12

13 Respectfully submitted,

14

15 Date: December 16, 2020                                      HOGAN LOVELLS US LLP

16                                                                     /s/ Alyssa Saviss
17                                                                     ALYSSA SAVISS
                                                                 Attorneys for Applicants
18                                                               MULTIFLORA INTERNATIONAL LTD.,
                                                                 AGRÍCOLA INDUSTRIAL ENTRE RIOS, S.A.,
19                                                               and AGRÍCOLA ESPERANZA JACOBI S.A.
20

21 Date: December 16, 2020                                      THE NORTON LAW FIRM
22

23                                                                     /s/ Fred Norton
                                                                       FRED NORTON
24                                                              Attorneys for Third Party
                                                                CABAN SYSTEMS, INC.
25

26

27

28
     4:20-MC-80193-DMR                                                   JOINT STIPULATION RE EX PARTE APPLICATION
     \\MI - 767144/000001 - 711341 v2
                      Case 4:20-mc-80193-DMR Document 4 Filed 12/16/20 Page 4 of 4




 1                                          DECLARATION OF CONSENT

 2                The undersigned attests, pursuant to Civil L.R. 5-1(i)(3), that concurrence in the filing of the

 3 document has been obtained from the other signatories to this document.

 4

 5 Dated: December 16, 2020                                   /s/ Fred Norton_______
                                                                 FRED NORTON
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     4:20-MC-80193-DMR                                                JOINT STIPULATION RE EX PARTE APPLICATION
     \\MI - 767144/000001 - 711341 v2
